Citation Nr: 9906818	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  89-44 380	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for disability of the 
left lower extremity, to include circulatory impairment and 
degenerative arthritis affecting the knee, ankle, and big 
toe, claimed as secondary to a service-connected disability 
involving a gunshot wound of the right thigh.

2.  Entitlement to an increased rating for the residuals of 
the gunshot wound of the right thigh, currently rated as 60-
percent disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder with anxiety, currently rated as 50-percent 
disabling.

4.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as
10-percent disabling.




5.  Entitlement to an effective date earlier than September 
20, 1983, for the
60-percent rating for the residuals of the gunshot wound of 
the right thigh.

6.  Entitlement to an effective date earlier than September 
19, 1983, for the
50-percent rating for the post-traumatic stress disorder with 
anxiety.

7.  Entitlement to a combined rating higher than 80 percent 
for his service-connected disabilities from March 1, 1984, to 
March 28, 1988.

8.  Entitlement to application of a bilateral factor for the 
ratings assigned for the gunshot wound residuals of his right 
thigh and a donor site scar on his left thigh.

9.  Entitlement to special monthly compensation, pursuant to 
38 U.S.C.A. § 1114(s), for the period from April 21, 1970, to 
March 1, 1984.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1968 to April 1970.  This appeal to the Board of 
Veterans' Appeals (Board) arises from various decisions, 
beginning in February 1987, of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, and the RO in St. Paul, Minnesota.  In October 
1988 and October 1990, the veteran testified at hearings at 
the RO in support of his claims.  In September 1991, the 
Board remanded his appeal to the RO for consideration of an 
additional issue.  In March 1996, he testified at another 
hearing at the RO and, in March 1998, he testified at a 
hearing in Washington, D.C., before the undersigned Member 
of the Board.  During the hearing at the Board, he submitted 
additional evidence and waived his right to have the evidence 
initially considered by the RO.  See 38 C.F.R. § 20.1304 
(1998).  Also during the hearing, he confirmed that he 
does not want to be represented in this appeal; records show 
that he was formerly represented by the Disabled American 
Veterans (DAV) service organization and that he submitted 
written statements in March 1994 and September 1997 revoking 
the power of representation in favor of that organization.  
See 38 C.F.R. § 20.607 (1998).  Therefore, in compliance with 
his request to proceed on his own behalf, pro se, the Board 
will review his appeal as such.

The issues of entitlement to service connection for 
disability of the left lower extremity, an increased rating 
for chronic lumbosacral strain, and application of a 
bilateral factor for the residuals of a gunshot wound to the 
right thigh and a donor site scar on the left thigh, will be 
addressed on the merits.  The remaining issues will be 
addressed in the REMAND following the ORDER portion of the 
DECISION.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has circulatory impairment, 
degenerative arthritis, and other disability of his left 
lower extremity (in his knee, ankle, and big toe) as a result 
of continuously compensating for the functional impairment 
caused by the service-connected residuals of a gunshot wound 
to his right lower extremity.  He also contends that his 
chronic lumbosacral strain is more severe than presently 
rated, and that he is entitled to application of a bilateral 
factor for the gunshot wound residuals of his right thigh and 
a donor site scar on his left thigh.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for service connection 
for disability of the left lower extremity, to include 
circulatory impairment and degenerative arthritis affecting 
the knee, ankle, and big toe, claimed as secondary to a 
service-connected disability involving a gunshot wound of the 
right thigh.  It also is the decision of the Board that the 
preponderance of the evidence is against his claim for an 
increased rating for chronic lumbosacral strain, but that the 
evidence supports the application of a bilateral factor for 
the gunshot wound residuals of his right thigh and a donor 
site scar on his left thigh.


FINDINGS OF FACT

1.  There is no persuasive medical evidence of a nexus 
between the veteran developing disability in his left lower 
extremity during the years since service and him continuously 
compensating for the functional impairment in his right lower 
extremity due to the service-connected gunshot wound 
residuals.

2.  The veteran experiences pain in his low back as a 
residual of his lumbosacral strain; there is no clinical 
evidence that he has actual functional impairment in his low 
back related to the pain, as range of motion is essentially 
within normal limits in all directions, and there are no 
signs of muscle spasm or other indicia of impairment.

3.  The veteran has service-connected disabilities involving 
both of his thighs; he has a 60 percent rating for residuals 
of a gunshot wound to his right thigh and a 10 percent rating 
for a donor site scar on his left thigh.


CONCLUSIONS OF LAW

1.  The criteria for service connection for disability 
involving the veteran's left lower extremity (to include 
circulatory impairment and degenerative arthritis affecting 
his knee, ankle, and big toe of the foot), claimed as 
secondary to service-connected gunshot wound residuals are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303. 3.307. 3.309. 3.310 (1998).

2.  The criteria for an increased rating for lumbosacral 
strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5295 (1998).

3.  The criteria for application of a bilateral factor for 
the gunshot wound residuals of the right thigh and a donor 
site scar on the left thigh are met.  38 C.F.R. § 4.26 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Disability of the Left Lower 
Extremity, to Include Circulatory Impairment and Degenerative 
Arthritis Affecting the Knee, Ankle, and Big Toe of the Foot, 
Claimed as Secondary to Service-Connected Gunshot Wound 

Service connection may be granted for disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service, or for disability that is proximately due 
to or the result of a service-connected condition.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.310(a).  
Secondary service connection also may be granted for the 
degree of aggravation to a nonservice-connected disorder that 
is proximately due to or the result of a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Certain conditions, including arthritis, are deemed by VA to 
be chronic per se, and these conditions will be presumed to 
have been incurred in service if they were manifested to a 
compensable degree within a prescribed period of time after 
the veteran's service ended (which is one year for 
arthritis)-even though there is no record of the condition 
in service.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  Such evidence, 
however, must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Veterans Appeals (Court), lay observation is competent.  If 
the chronicity provision is not applicable, service 
connection may still be granted on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumptive period after service, 
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Here, the veteran is not alleging, and the evidence does not 
otherwise suggest, that he had disability of his left lower 
extremity while he was on active duty in the military, or 
that arthritis was manifested (to a compensable degree or 
otherwise) within one year of his discharge from service in 
April 1970.  Hence, there clearly is no basis for a grant of 
service connection for disability of the left lower extremity 
on either a direct or presumptive basis.

Rather, the veteran's claim is premised on the theory that he 
progressively has developed circulatory impairment, 
degenerative arthritis, and other disability of his left 
lower extremity-in his knee, ankle, and big toe-during the 
years since service, as a result of continuously compensating 
(primarily when walking) for the functional impairment in his 
right lower extremity due to the service-connected residuals 
of the gunshot wound.  He believes that a "wedge" that his 
doctors gave him for the heel of his right shoe (to make up 
for the shortening of this extremity after his gunshot wound 
in service) has not been successful in preventing him from 
walking with a "limp," which, in turn, has placed such an 
inordinate amount of stress on his left lower extremity, 
particularly his knee, ankle, and big toe, that he now has 
impairment in these areas as well.

For the reasons discussed below, however, the Board finds 
that there is no persuasive medical evidence of a nexus 
between the veteran developing disability in his left lower 
extremity during the years since service and him continuously 
compensating for the functional impairment in his right lower 
extremity due to the service-connected gunshot wound 
residuals.

Initially, the Board notes that, although the veteran alleged 
during his hearings, and in numerous written statements that 
he has submitted at other times during the course of his 
appeal, that such a cause-and-effect relationship, in fact, 
exists, his opinion, alone, does not constitute competent 
evidence because he is a layman and, therefore, does not have 
the medical expertise or training to render a probative 
opinion on the determinative issue of causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
This, in turn, means that he must have medical evidence to 
corroborate his allegations, and there is none of sufficient 
probative weight to warrant favorable disposition in his 
appeal.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A VA physician who examined the veteran in December 1992 
commented that his left knee pain was possibly ("may be") 
secondary to degenerative arthritis from "overuse" of his 
good left leg-presumably making a comparison between this 
leg and his service-connected right leg that was wounded in 
service.  That statement of the VA physician appears to be 
essentially the same as the equivocal "may or may not" 
language that was cited by the Court in Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) as an insufficient basis to well 
ground a claim.  In decisions issued more recently, however, 
the Court has held that such a statement, while not 
conclusive, is nonetheless sufficient to make the claim well 
grounded, i.e., at least "plausible" to warrant further 
consideration on the merits.  See Watai v. Brown, 9 Vet. App. 
441, 443 (1996), citing 38 U.S.C.A. § 5107(a).  
Significantly, however, that the Court has gone on to note 
that such statement, while sufficient to satisfy the initial 
evidentiary question of well groundedness, is not a 
sufficient basis to warrant a grant of service connection 
when a claim is analyzed on the merits.  See Wallin v. West, 
11 Vet. App. 509, 513-14 (1998).

Furthermore, none of the remaining medical evidence of record 
establishes a sufficiently definitive link between any 
disorder involving the veteran's left lower extremity-either 
at his knee, ankle, or big toe-and the service-connected 
gunshot wound residuals affecting his right lower extremity 
to warrant a grant of service connection.  Some of the 
records, such as the report of a physical evaluation that he 
underwent in September 1990, discuss the current disability 
affecting his left lower extremity (by indicating, for 
example, a diagnosis of mild degenerative arthritis of the 
big toe) and the treatment that has been prescribed.  
However, none of the records indicate the etiology of the 
conditions noted, which, as indicated above, is the more 
critical question at issue.  See Layno v. Brown, 6 Vet. App. 
465, 470-71 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Significantly, the only other medical opinion that explicitly 
addresses the dispositive issue of causation between the left 
and right lower extremities, weighs unfavorably against the 
claim.  A VA physician examined the veteran in February 1997 
for the specific purpose of providing an opinion as to 
whether any impairment in his left lower extremity is related 
to that in his service-connected right lower extremity.  The 
VA examiner indicated rather unequivocally that there was 
absolutely no clinical evidence of any significant disease 
(including circulatory impairment) in the veteran's left 
lower extremity, much less evidence suggesting that any such 
alleged disease or impairment is a consequence of 
compensating for the functional impairment in his service-
connected right lower extremity.  As there is no equally 
definitive medical evidence of record to rebut this 
conclusion, the Board finds that it clearly outweighs the 
more speculative opinion by the December 1992 VA physician, 
and persuasively militates against the veteran's claim.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for disability of the left lower 
extremity, to include circulatory impairment and degenerative 
arthritis affecting the knee, ankle, and big toe, claimed as 
secondary to the service-connected gunshot wound residuals of 
the right lower extremity.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Entitlement to an Increased Rating for Chronic 
Lumbosacral Strain

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded, meaning "plausible."  
See 38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  The Board also finds that 
his claim has been properly developed and the "duty to 
assist" satisfied.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  His current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, weakness, excess 
fatigability, or incoordination-assuming these factors are 
not already contemplated by the governing rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).

A 10 percent rating is warranted for lumbosacral strain when 
there is characteristic pain on motion.  A 20 percent rating 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating requires severe symptoms that 
are manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating also is 
warranted if there is evidence of only some of these 
manifestations, but with signs of abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.

The veteran alleges that he experiences persistent pain (and 
painful motion) in his low back, and "[c]hronic low back 
pain syndrome due to lumbar strain" was diagnosed after a VA 
orthopedic physician examined him in February 1997.  However, 
that same VA physician went on to point out that there were 
"no objective physical findings of any significance, insofar 
as the chronic low back pain was concerned."  The veteran 
has presented no contrary medical evidence.  The veteran also 
alleges that he experiences muscle spasm in his low back, 
which, if true, might entitle him to a higher rating.  
However, there was no evidence of muscle spasm in his low 
back during the February 1997 VA examination, and range of 
motion in his low back, which also is a relevant 
consideration, was normal or essentially within normal limits 
in all directions that were tested (forward flexion, backward 
extension, and lateral bending).  There were no other 
significant clinical findings.  Similar findings were noted 
on other occasions that VA and private doctors alike have 
examined him during the last several years.  Again, the 
veteran has not presented competent evidence to support his 
assertions that he experiences disability greater than that 
contemplated by his current evaluation.

The Board also would point out that the assignment of the 
current 10 percent rating takes into account the fact that 
the veteran experiences pain and painful motion (note the 
specific language of the applicable criteria for the 10 
percent evaluation, "characteristic pain on motion").  
Furthermore, since there is a specific diagnostic code (5295) 
for determining the severity of his lumbosacral strain, there 
is no need to resort to rating his low back disability by 
analogy-pursuant to 38 C.F.R. § 4.20, to another disability 
under a different diagnostic code.  However, even if this was 
warranted, there is no basis for assigning a rating higher 
than 10 percent absent more significant clinical findings.  
The Board finds that the 10-percent rating represents the 
best approximation of the severity of the disability, so this 
is the rating that must be assigned.  38 C.F.R. § 4.7.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's lumbosacral strain.  In this regard, 
the Board notes that there has been no showing that his 
disability has caused marked interference with employment 
(beyond that contemplated in the evaluation assigned), that 
it has necessitated frequent periods of hospitalization, or 
that it otherwise has rendered impracticable the application 
of the regular schedular standards.  In the absence of 
evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to Application of a Bilateral Factor for 
the Ratings Assigned for the Gunshot Wound Residuals of the 
Right Thigh and a Donor Site Scar of the Left Thigh

When a partial disability results from disease or injury of 
both legs, the ratings for the right and left extremities 
will be combined, as usual, and 10 percent of this value will 
be added (not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor is not applicable unless there is partial 
disability of compensable degree in each of 2 paired 
extremities, or paired skeletal muscles.  38 C.F.R. § 4.26.

The veteran has a 60 percent rating for the residuals of the 
gunshot wound to his right thigh, and he has a compensable 
rating of 10 percent for the scar on his left thigh that was 
service connected secondary to the gunshot wound residuals.  
Although the medical evidence of record shows that he has no 
more than minimal tenderness in the scar on his left thigh, 
but no other evidence of actual functional impairment in this 
extremity related to the scar, the fact cannot be ignored 
that it is rated at a compensable level (of 10 percent), as 
required by the governing regulation.  See 38 C.F.R. 
§ 4.26(c).  Merely because there is no medical evidence of 
functional loss associated with the scar is not, as the RO 
concluded, determinative of whether the veteran is entitled 
to application of a bilateral factor.  The express language 
of the governing regulation stipulates that, if the other 
criteria are met, application of the bilateral factor is 
warranted "regardless of location or specified type of 
impairment."  38 C.F.R. § 4.26(a) (emphasis added).  
Conversely, the impairment in the right thigh stemming from 
the gunshot wound is well documented in the record; indeed, 
this was the basis for assigning a 60 percent rating.  
Therefore, the veteran is entitled to application of a 
bilateral factor for the impairment caused by disability 
affecting each of his thighs.


ORDER

The claim for service connection for disability of the left 
lower extremity, to include circulatory impairment and 
degenerative arthritis of the knee, ankle, and big toe of the 
foot, claimed as secondary to a service-connected disability 
involving a gunshot wound of the right thigh, is denied.

A rating in excess of 10 percent for lumbosacral strain is 
denied.

The claim for application of the bilateral factor for 
disabilities of both thighs is granted.


REMAND

The veteran alleges that he experiences constant pain in his 
right lower extremity as a result of the gunshot wound during 
service.  He also says that he experiences recurring edema 
and spontaneous bleeding, which, in turn, make his wounds 
more susceptible to infection.

The most recent RO decision and Supplemental Statement of the 
Case (SSOC) concerning the rating for the gunshot wound 
residuals were issued in March 1997.  During the months 
since, the regulations governing the evaluation of muscle 
injuries, as well as those governing the evaluation of 
diseases of the arteries and veins, were amended, which is 
significant in this appeal because the veteran's gunshot 
wound residuals are rated under both.  The revised criteria 
pertaining to the evaluation of muscle injuries became 
effective on July 3, 1997, and the revised criteria 
pertaining to the evaluation of diseases of the arteries and 
veins became effective on January 12, 1998.  Consequently, 
the RO must determine the severity of the veteran's 
disability under the revised criteria, compare this result 
with the result derived from evaluation of the disability 
under the former criteria, and apply the version that is most 
favorable.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has not had an opportunity to do this, and 
should do so in the first instance.  Furthermore, if the 
claim is again denied, the veteran must be apprised of the 
changes in the rating criteria that govern the evaluation of 
his gunshot wound residuals, and be given an opportunity to 
submit additional evidence or argument in response thereto; 
these steps are necessary to prevent him from being unduly 
prejudiced in his appeal and to protect his right to 
procedural due process of law.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).

The issues of whether the veteran was entitled to a combined 
rating higher than 80 percent for his service-connected 
disabilities from March 1, 1984, to March 28, 1988; whether 
he was entitled to special monthly compensation (SMC), 
pursuant to 38 U.S.C.A. § 1114(s), for the period from April 
21, 1970, to March 1, 1984; and whether he is entitled to a 
total disability rating based on individual unemployability 
due to his service-connected disabilities (TDIU), cannot be 
decided until after the RO has completed the above-referenced 
development concerning his claim for an increased rating for 
the residuals of the gunshot wound to his right thigh.  
See Kellar v. Brown, 6 Vet. App. 157, 160 (1994) and Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (where the Court 
discussed the concept of "inextricably intertwined" 
claims).  Therefore, these issues must be returned to the RO 
as well for further consideration.

The veteran's claims for an effective date earlier than 
September 20, 1983, for the 60 percent rating for his gunshot 
wound residuals, and for an effective date earlier than 
September 19, 1983, for the 50 percent rating for his PTSD 
with anxiety, also must be returned to the RO for further 
consideration.  Contrary to what has been concluded by the RO 
thus far, it does not appear that a November 1970 RO decision 
concerning the ratings for these disabilities became "final 
and binding" on the veteran-meaning that resolution of 
these ancillary issues is still pending and that, in turn, he 
may be entitled to effective dates retroactive to that point 
in time.  See 38 U.S.C.A. § 7105.  The RO has concluded that 
the veteran only appealed a reduction, from 100 to 
60 percent, of the combined rating for his disabilities in 
1970, when, in actuality, he may have contested, among other 
things, the individual ratings that were assigned for the 
gunshot wound residuals and his psychiatric disability.  Such 
intention is suggested by the tone of the language that he 
used in his April 1971 Substantive Appeal (on a VA Form 1-9), 
wherein he referred to additional impairment involving his 
right lower extremity that had not been compensated by the 
rating assigned, to ongoing treatment that he was receiving 
for conditions involving his right leg (he also submitted an 
accompanying statement from one of his treating physicians), 
and to increasing difficulties that he was experiencing as a 
result of his psychiatric disability, such as in readjusting 
to life as a civilian after having been wounded in the 
military.

Thus, the veteran's April 1971 Substantive Appeal would 
appear to be sufficient to place into appellate status the 
issues of the propriety of the ratings for his gunshot wound 
residuals and his psychiatric disability.  See 38 C.F.R. 
§ 20.202.  He was not, however, provided an appropriate 
Statement of the Case (SOC) concerning these issues.  
See 38 U.S.C.A. § 7105(d)(1).  The SOC that he received was 
limited to the question of whether it was appropriate to 
reduce the combined rating for his disabilities.  Therefore, 
if it is determined that he initiated a timely appeal, he 
must be furnished another SOC that addresses the issues of 
the propriety of the ratings for his gunshot wound residuals 
and psychiatric disability-as determined by the rating 
criteria that were in effect in November 1970 and the 
evidence of record at that time.  It will then be possible to 
determine whether, as a consequence, he is entitled to 
effective dates retroactive to that year as he alleges.

The Board further notes that, if, in fact, it is determined 
the veteran was attempting to contest the ratings for his 
gunshot wound residuals and psychiatric disability in 1970, 
then other development in his current appeal is necessary.  
Records show that, in 1970, he was being represented by the 
DAV service organization, and his DAV representative 
submitted a statement during the course of those proceedings, 
in July 1971, indicating that the veteran wanted to apply for 
a TDIU-presumably to compensate for the recent reduction in 
the combined rating for his disabilities from 100 to 60 
percent.  The representative also indicated in his statement 
that, if a TDIU was granted, the veteran would withdraw his 
pending appeal.  The RO has cited that letter as an 
additional basis for denying earlier effective dates for the 
gunshot wound residuals and psychiatric disability, on the 
theory that, since a TDIU was subsequently granted in August 
1971, and made retroactively effective from the date that the 
combined rating was reduced from 100 to 60 percent, that 
represented a full grant of the benefits requested by the 
veteran and, in compliance with the letter from his 
representative, meant there were no remaining issues being 
contested because they were withdrawn.  The Board points out, 
however, that the letter from the representative was not 
signed by the veteran, himself (and it appears that the 
veteran already may have submitted his Substantive Appeal to 
perfect an appeal).  Thus, the representative did not have 
the authority to withdraw the appeal of the other claims, if, 
in fact, already perfected, without the veteran's written 
consent, so any such statement from the representative 
purporting to do so was invalid on its face.  See 38 C.F.R. 
§ 20.204(c).  This is especially significant now because the 
veteran has since revoked the power of representation that he 
had in favor of the DAV, citing such conduct as one of the 
primary reasons for his decision to rescind that 
organization's power to act on his behalf with VA.

Since the procedural and other development that is necessary 
concerning the claims for increased ratings, and earlier 
effective dates, for the gunshot wound residuals and PTSD 
with anxiety will undoubtedly result in further delay in 
adjudicating these issues, the veteran should undergo VA 
orthopedic, neurological, and psychiatric examinations to 
assess the present severity of these service-connected 
conditions.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

For the aforementioned reasons, these claims hereby are 
REMANDED to the RO for the following development:

1.  The veteran should undergo VA 
orthopedic, neurological, and psychiatric 
examinations to determine the present 
severity of his gunshot wound residuals 
and PTSD with anxiety. It is imperative 
that the physicians who are designated to 
examine the veteran review the evidence 
in his claims folder, including a 
complete copy of this REMAND, and address 
both the former and revised criteria of 
the rating schedule.  The report of the 
examinations should be typewritten and 
reflect consideration of the veteran's 
pertinent medical history.  All indicated 
tests must be completed and the findings 
reported in detail.  The examiners must 
set forth the complete rationale 
underlying any conclusions drawn 
or opinions expressed, and should, if 
necessary, cite to specific evidence in 
the record.

2.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If deficient in 
any manner, they should be returned, along 
with the claims file, for immediate 
corrective action.

3.  After completion of the above 
development, and after completion of any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims for increased ratings 
for the residuals of the gunshot wound to 
his right thigh and PTSD with anxiety in 
light of the revised rating criteria and, 
pursuant to Karnas, should apply the 
version that is most favorable.  The RO 
also should readjudicate the remaining 
claims concerning his purported 
entitlement to earlier effective dates 
for these disabilities, to a combined 
rating higher than 80 percent, to SMC 
under 38 U.S.C.A. § 1114(s), and to a 
TDIU, in light of the considerations 
noted above.

4.  If the above benefits are not granted 
to the veteran's satisfaction, he must be 
furnished an SSOC and given an 
opportunity to submit additional evidence 
or argument in response thereto before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and to ensure due process of 
law.  By this action, the Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate disposition 
warranted in this case.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand status.  
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



- 18 -


